[D&E COMMUNICATIONS, INC.]

 

May 13, 2009

 

Re: Transition Award Program

Dear :

D&E Communications, Inc. (the “Company”) has approved a Transition Award Program
(the “Program”) for its key employees in connection with a possible Change of
Control (as defined below). You have been selected to participate in the Program
as an employee whose continued performance and contributions to the Company are
critical to the ongoing effective management of the Company’s business and the
potential success of a Change of Control. The announced merger transaction
between the Company and Windstream, upon closing, would constitute a Change of
Control for purposes of this Program.

This letter agreement (the “Agreement”) is in addition to, and not in
substitution for, any other agreements between you and the Company or any of the
Company’s subsidiaries and any other pay or benefits that you are eligible to
earn.

The details of the Program are set forth below.

Transition Payment Amount

Subject to the terms and conditions described below, you will be eligible to
receive two equal cash payments (each, a “Transition Payment”), each in the
amount of $______, and totaling to $__________.

The Transition Payments are subject to all applicable tax withholding
requirements, as determined by the Company.

The Transition Payments will not be considered “earnings” or “compensation”
under any Company benefit plan, including, without limitation, for purposes of
determining your bonus under any other bonus program or pension computation,
unless the benefit plan has an explicit definition of such concepts that clearly
includes all cash bonus payments.

Timing and Form of Payment

Subject to the terms and conditions that follow, the Transition Payments shall
vest and become payable on the following dates (each, a “Payment Date”): the
first Transition Payment at thirty (30) days after Closing and the second
Transition Payment

 

--------------------------------------------------------------------------------

on the earlier of (i) termination of employment due to death, disability, or by
the Company or its successor without Cause or (ii) completion by the Company’s
successor of the customer billing conversion from the Company’s billing system
to the successor’s billing system. Each Transition Payment will be actually paid
on the applicable Payment Date, or as soon thereafter as practicable, but in no
event later than thirty (30) days after the Payment Date.

Terms and Conditions

In order to receive a Transition Payment, you must fully comply with each of the
following terms and conditions:

1.

(a) You must continue your active employment with the Company until the
applicable Payment Date. In the event of the termination of your employment by
reason of death or disability, as defined under a Company-sponsored disability
plan applicable to your employment, or the termination of your employment by the
Company without Cause (as defined in (c) below) prior to the Payment Date, you
shall be entitled to receive the Transition Payment as if your employment had
continued until such date, and the payment shall be made as soon as practicable
after the termination date rather than on the Payment Date, but in no event
later than thirty (30) days after the termination date. If you retire or elect
to terminate your employment for any reason prior to the Payment Date, or if the
Company terminates your employment for Cause prior to the Payment Date, you will
not receive the Transition Payment.

(b) This Agreement does not constitute an employment contract, nor does it
entitle you to be or remain employed by the Company for any period of time. You
are on the date of this Agreement, and execution of this Agreement does not in
any way change your status as, an “at-will” employee.

(c) “Cause” shall mean (a) the failure by you to substantially perform your
duties hereunder after notice from the Company and a failure to cure such
violation within thirty (30) days of the date of said notice, (b) your
dishonesty or gross negligence in the performance of your duties; (c) your
material violation of the Company’s Code of Business Conduct and Ethics; (d)
your use of alcohol which interferes with the performance of your duties; (e)
your use of illegal drugs; (f) your breach of fiduciary duty to the Company or
its shareholders involving personal profit; (g) your moral turpitude which
brings public discredit to the Company; (h) your commission of workplace
violence or harassment; or (i) your material violation of any provision of this
Agreement or any policy of the Company not already addressed above after notice
from the Company and a failure to cure such violation within thirty (30) days of
the date of said notice. The foregoing notwithstanding, any actions undertaken
by you at the specific direction of the Board of Directors of the Company or
based upon the advice of corporate counsel shall not constitute “Cause”
hereunder, even if such action is arguably within the ambit of any of
subsections (a) through (i) above.

 

2

 



--------------------------------------------------------------------------------

2. You will perform your duties to the best of your ability and will assist the
Company in all of its efforts to complete a possible Change of Control. In
performing these functions, you will maintain total confidentiality about a
possible Change of Control (except to the extent you are requested by the
Company’s management to communicate with a potential purchaser), and represent
the Company’s interests in completing a possible Change of Control in a timely
fashion.

3. You will keep confidential the existence and terms of the Program and will
not discuss it with anyone other than your financial advisor, your attorney,
members of your immediate family (who together must also keep this information
strictly confidential or the employee will forfeit the Transition Award), and
the Executive Officers of the Company or Vice President of Human Resources of
the Company.

Change of Control

For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred in the event of:

(a) the acquisition, directly or indirectly, by any person or entity, or persons
or entities acting in concert, whether by purchase, merger, consolidation or
otherwise, of voting power over that number of voting shares of the capital
stock of the Company which, when combined with the existing voting power of such
persons or entities, would enable them to cast fifty percent (50%) or more of
the votes which all shareholders of the Company would be entitled to cast in the
election of directors of the Company;

(b) the sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of seventy-five percent (75%) or more of the assets,
other than intangible assets, including good will, of the Company to a
transferee other than the Company or an entity of which a controlling interest
is owned by the Company;

(c) the date that, during any twelve month period “Continuing Directors” cease
to make up a majority of the members of the Board of Directors of the Company.
“Continuing Directors” shall mean: (1) each individual who, at the beginning of
such period, was a member of the Board of Directors of the Company; and (2) any
director elected or nominated for election, by the Company’s shareholders who
was first approved by a vote of at least two-thirds of the Continuing Directors
then still in office; provided, however that no individual shall be considered a
Continuing Director if such individual initially assumed office as a result of
either an actual or threatened election contest or proxy contest, including by
reason of any agreement intended to avoid or settle any election contest or
proxy contest. For purposes of the foregoing, “election contest” means a
solicitation with respect to the election or removal or directors that is
subject to the provisions of Rule 14a - 11 of the 1934 Act, and “proxy contest”
means the solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company; or

 

(d)

the voluntary dissolution of the Company.

 

3

 



--------------------------------------------------------------------------------

Administration

Prior to the closing of a Change of Control transaction, the Program shall be
administered by the Compensation Committee of the Company’s Board of Directors.
Following the closing of a Change of Control transaction, the Program shall be
administered by the successor entity that survives the Change of Control
transaction. In the case of any disagreement concerning the interpretation of
the Program or this Agreement, the interpretation of the administrator shall
prevail.

Miscellaneous

(a) The provisions in this Agreement are severable, and if any provision herein
is held to be invalid or unenforceable for any reason, such provision shall be
modified or adjusted by a court or other tribunal exercising its equitable
powers to the extent necessary to cure such invalidity or unenforceability, and
all other provisions shall remain valid and enforceable.

(b) This Agreement expresses the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, understandings
and negotiations by the parties with respect to such subjects and may be amended
only in a writing executed by both parties.

(c) Your rights under this Agreement may not be assigned. The rights of the
Company under this Agreement may be assigned. This Agreement shall be binding
upon, and shall inure to the benefit of the parties hereto and their respective
heirs, successors and legal representatives.

(d) This Agreement is made under, and shall be governed, construed and
interpreted by, and in accordance with, the laws of the Commonwealth of
Pennsylvania. The parties hereto agree that any litigation concerning the
subject matter of this Agreement shall be litigated in applicable Pennsylvania
federal or state courts of proper jurisdiction and venue. Both parties agree to
submit to such jurisdiction and venue for all purposes hereunder.

(e) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute but one
and the same agreement.

 

 

 

 

 

4

 



--------------------------------------------------------------------------------

Please indicate your acceptance of this Agreement by signing on the appropriate
space below.

 

Very truly yours,

D&E COMMUNICATIONS, INC.

 



 

 

By:__________________________

 



 

AGREEMENT BY KEY EMPLOYEE:

 

I have read, understand, and agree to participate in the Transition Program
described above.

 

Date: ______________________

 

 

____________________________

Signature of Key Employee

 

5

 



 